MEMORANDUM **
Todd Allen Russell appeals from his jury-trial conviction for conspiracy to possess methamphetamine and possession with intent to distribute methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1) and 846. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Russell contends that he received ineffective assistance of counsel at trial. We decline to review this claim on direct appeal. The record is not sufficiently developed to permit review and determination of the issue, and Russell was not obviously denied his Sixth Amendment right to counsel. See United States v. McKenna, 327 F.3d 830, 845 (9th Cir.2003).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.